EXHIBIT 10.4




THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE TERMS HEREOF AND THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE HOLDER: (1) REPRESENTS THAT IT
IS, AND WILL BE AT THE TIME OF ANY EXERCISE OF THIS WARRANT, AN ACCREDITED
INVESTOR WITHIN THE MEANING OF REGULATION D AS PROMULGATED UNDER THE SECURITIES
ACT, AND (2) AGREES FOR THE BENEFIT OF EVOLENT HEALTH, INC. (THE “COMPANY”) THAT
IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS WARRANT OR ANY OF THE
SHARES, IF ANY, ISSUABLE UPON EXERCISE OF THIS WARRANT OR ANY BENEFICIAL
INTEREST HEREIN OR THEREIN EXCEPT: (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF,
OR (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR (C) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT.


EVOLENT HEALTH, INC.
FORM OF WARRANT
_____________ Shares of Class A Common Stock


Warrant No.: CA-__    December 30, 2019


This WARRANT (this “Warrant”) of EVOLENT HEALTH, INC., a Delaware corporation
(the “Company”), is being executed and delivered in connection with that certain
Credit Agreement, dated as of December 30, 2019 (as the same may be amended,
restated, supplemented and/or modified from time to time, the “Credit
Agreement”), by and among the Company, _______________, a ____________ (the
“Holder”), and the other parties thereto, and is for the purchase of shares of
the Class A Common Stock, par value $0.01 per share (the “Common Stock”), of the
Company. Any capitalized terms used herein without definition shall have the
meanings specified in Section 1 below.
FOR VALUE RECEIVED, the Company hereby grants to the Holder the right to
purchase from the Company up to an aggregate of [number (#####)] shares of the
Common Stock (such Common Stock underlying this Warrant, subject to any such
adjustment, or series of adjustments, provided herein, the “Warrant Shares”), at
a per share purchase price equal to $8.05 (subject to any such adjustment, or
series of adjustments, provided herein, the “Exercise Price”), subject to the
terms and conditions set forth below in this Warrant.
1.Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:
“Adjustment” has the meaning set forth in Section 4.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.
“Board” means the board of directors of the Company.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.
“Cash Payment Amount” has the meaning set forth in Section 3(b).
“Common Stock” has the meaning set forth in the preamble.
“Company” has the meaning set forth in the preamble.
“Company Cash Payment Option” has the meaning set forth in Section 3(b).
“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.
“Credit Agreement” has the meaning set forth in the preamble.
“Deemed Liquidation Event” means, directly or indirectly, in one or more related
transactions, (a) a liquidation or dissolution of the Company in accordance with
the terms and subject to the conditions set forth in the Certificate of
Incorporation, (b) any merger, consolidation, recapitalization, reorganization
or sale of the Company, or sale, transfer or issuance of voting securities of
the Company or any other transaction or series of related transactions, in each
case, in which the holders of voting securities of the Company owning a majority
of the voting power of the Company immediately prior to such transaction do not
own and control a majority of the voting power represented by the outstanding
equity of the surviving entity after the closing of such transaction or (c) any
sale, transfer or disposition of all or substantially all of the assets of the
Company to another Person in one or more transactions.
“Ex-dividend Date” means the first date on which shares of the Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market; provided that if the Common Stock does not trade on an
exchange or market, the “Ex-Dividend date” shall mean the record date for such
issuance, dividend or distribution.
“Exchange Cap” has the meaning set forth in Section 3(h).
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., New York City time,


- 2 -





--------------------------------------------------------------------------------





on a Business Day, including, without limitation, the receipt by the Company of
the Notice of Exercise, the Warrant and the Aggregate Exercise Price.
“Exercise Period” has the meaning set forth in Section 2.
“Exercise Price” has the meaning set forth in the preamble.
“Fair Market Value” means the closing price of the Common Stock as reported by
the New York Stock Exchange or such other national securities exchange or
automated quotation service on which the Common Stock may be listed or quoted,
on the trading date immediately prior to the Exercise Date (unless the context
expressly requires the use of some other trading date). If the Common Stock is
not then listed on a national stock exchange or quoted on a tier of the OTC
Markets Group or such other quotation system or association, the Fair Market
Value of one share of Common Stock as of the date of determination, shall be as
determined in good faith by the Board and the Holder. If the Common Stock is not
then listed on a national securities exchange, a tier of the OTC Markets Group
or such other quotation system or association, the Board shall respond promptly,
in writing, to an inquiry by the Holder prior to the exercise hereunder as to
the Fair Market Value of one share of Common Stock as determined by the Board.
In the event that the Board and the Holder are unable to agree upon the Fair
Market Value, the Fair Market Value shall be determined by an independent,
reputable appraiser experienced in such matters selected by the Company. The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne equally by the Company and the Holder. Such adjustment
shall be made successively whenever such a payment date is fixed. For the
avoidance of doubt, the fact that an independent appraiser is engaged as a
result of the inability of the Board and the Holder to agree on the Fair Market
Value shall is no way obligate the Holder to exercise this Warrant in connection
with such determination of the Fair Market Value.
“Holder” has the meaning set forth in the preamble.
“Notice of Exercise” has the meaning set forth in Section 3(a)(i). 
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
“Original Issue Date” means December 30, 2019.
“Other Holders” means the holders of any other warrants issued as of the
Original Issue Date to any other lender parties under the Credit Agreement.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, association, incorporated
organization or government or department or agency thereof.
“Securities Act” means the Securities Act of 1933, as amended.
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.


- 3 -





--------------------------------------------------------------------------------





“Warrant Share Number” means, at any time, the aggregate number of Warrant
Shares for which this Warrant is exercisable at such time, as such number may be
adjusted from time to time pursuant to the terms hereof. The Warrant Share
Number shall initially be [_________].
“Warrant Shares” has the meaning set forth in the preamble.
2.Term of Warrant. Subject to the terms and conditions hereof, the Holder of
this Warrant may exercise this Warrant on or after the date hereof at any time
and from time to time until thirty (30) days after the Maturity Date (as such
term is defined in the Credit Agreement) (the “Exercise Period”). To the extent
this Warrant has not been exercised during the Exercise Period it shall at the
end of such period terminate and be of no further force or effect.
3.Exercise of Warrant.
a.    Exercise Procedure. Subject to Section 3(b), this Warrant may be exercised
for any or all unexercised Warrant Shares upon:
i.    surrender of this Warrant to the Company at its then principal executive
offices, together with a notice of exercise (each a “Notice of Exercise”)
substantially in the form attached hereto as Exhibit A, duly completed
(including specifying the number of Warrant Shares to be purchased) and
executed; and
ii.    payment to the Company of the Aggregate Exercise Price in accordance with
Section 3(c).
b.    Company Cash Payment Option. Notwithstanding any provision in this Warrant
to the contrary, in lieu of delivering Warrant Shares to the Holder upon any
exercise of this Warrant, the Company shall have the option (the “Company Cash
Payment Option”), exercisable in its sole discretion, to pay the Holder an
amount (such amount, the “Cash Payment Amount”) in cash equal to (i) the
aggregate Fair Market Value of the Common Stock for the Warrant Shares then
being exercised, minus (ii) the Aggregate Exercise Price for such Warrant
Shares. In the event that the Company desires to elect the Company Cash Payment
Option, the Company shall notify the Holder of such election in writing within
three (3) Business Days following the Company’s receipt of the Notice of
Exercise, and shall pay the Cash Payment Amount by wire transfer to an account
designated in writing by the Holder as soon as practicable (and in no event
longer than three (3) Business Days) following the Company’s receipt of such
account designation.
c.    Payment of the Aggregate Exercise Price. If the Company does not exercise
the Company Cash Payment Option, payment of the Aggregate Exercise Price shall
be made, at the option of the Holder as expressed in the Notice of Exercise, by
the following methods:
i.    by delivery to the Company of a certified or official bank check payable
to the order of the Company or by wire transfer of immediately available funds
to an account designated in writing by the Company, in the amount of such
Aggregate Exercise Price; or


- 4 -





--------------------------------------------------------------------------------





ii.    by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price.
In the event of any withholding of Warrant Shares pursuant to clause (ii) above
where the number of shares whose value is equal to the Aggregate Exercise Price
is not a whole number, the number of Warrant Shares withheld by or surrendered
to the Company shall be rounded up to the nearest whole share and the Company
shall promptly make a cash payment to the Holder based on the incremental
fraction of a Warrant Share being so withheld by or surrendered to the Company
in an amount equal to the product of (x) such incremental fraction of a Warrant
Share being so withheld or surrendered multiplied by (y) the Fair Market Value
of one Warrant Share as of the Exercise Date.
d.    Delivery of Stock Certificates and/or Book-Entry Shares. Upon receipt by
the Company of a Notice of Exercise, surrender of this Warrant and payment of
the Aggregate Exercise Price (in accordance with Section 3(a) and Section 3(c)
hereof), and provided the Company has not exercised the Company Cash Payment
Option, the Company shall, as promptly as practicable, and in any event within
three (3) Business Days thereafter, at the Company’s option, either (i) execute
(or cause to be executed) and deliver (or cause to be delivered) to the Holder a
certificate or certificates representing the Warrant Shares issuable upon such
exercise or (ii) cause to be issued to such Holder by entry on the books of the
Company (or the Company’s transfer agent, if any) the Warrant Shares issuable
upon such exercise, in each case, together with cash in lieu of any fraction of
a share, as provided in Section 3(c). The stock certificate or certificates or
book-entry interests of Warrant Shares so delivered or issued, as the case may
be, shall be, to the extent possible, in such denomination or denominations as
the exercising Holder shall reasonably request in the Notice of Exercise and
shall be registered in the name of the Holder or, subject to compliance with
Section 5 below, such other Person’s name as shall be designated in the Notice
of Exercise. For so long as the Common Stock is listed on a national securities
exchange or quoted on an automated quotation service, the Company will
(A) procure, at its sole expense, the listing or quotation, as applicable, of
the Warrant Shares issuable upon exercise of this Warrant, subject to issuance
or notice of issuance, on all principal stock exchanges or quotation services on
which the Common Stock is then listed or traded, and (B) maintain such listings
or quotations of such Warrant Shares at all times after issuance. This Warrant
shall be deemed to have been exercised and such certificate or certificates or
book-entry interests of Warrant Shares shall be deemed to have been issued, and
the Holder or any other Person so designated to be named therein shall be deemed
to have become a holder of record of such Warrant Shares for all purposes, as of
the close of business on the Exercise Date.
e.    Delivery of New Warrant. Unless this Warrant shall have been fully
exercised, the Company shall, at the time of delivery of the certificate or
certificates or book-entry interests representing the Warrant Shares being
issued in accordance with Section 3(d) hereof, deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the unexpired and
unexercised Warrant Shares called for by this Warrant. Such new Warrant shall in
all other respects be identical to this Warrant.


- 5 -





--------------------------------------------------------------------------------





f.    Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With
respect to the exercise of this Warrant, the Company hereby represents,
warrants, covenants and agrees as follows:


i.    This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.
ii.    All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, validly issued, fully paid and
non-assessable, issued without violation of any preemptive or similar rights of
any stockholder of the Company and free and clear of all liens (other than those
as a result of any action by the Holder or such other Person to whom such
Warrant Shares are issued, or as exist under applicable securities laws).
iii.    The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no such issuance
or delivery shall be made unless and until the Person requesting such issuance
has paid to the Company the amount of any such tax, or has established to the
reasonable satisfaction of the Company that such tax has been paid.
g.    Reservation of Shares. During the Exercise Period, the Company shall at
all times reserve and keep available out of its authorized but unissued Common
Stock or treasury shares constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and the par value per Warrant Share
shall at all times be less than or equal to the applicable Exercise Price. The
Company shall not increase the par value of any Warrant Shares receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.
h.    NYSE Exchange Cap. The Company shall not be obligated to issue any shares
of Common Stock upon exercise of this Warrant, and the Holder of this Warrant
shall not have the right to receive upon exercise of this Warrant any shares of
Common Stock, if the issuance of such shares of Common Stock (taken together
with any prior issuance of shares upon the exercise of this Warrant and any
prior or concurrent proposed issuance of shares upon the exercise of warrants
for the purchase of Common Stock by Other Holders) would exceed the aggregate
number of shares of Common Stock which the Company may then issue without
breaching the Company’s obligations under the rules or regulations of the New
York Stock Exchange (the “Exchange Cap”), except that such limitation shall not
apply in the event that the Company obtains the approval of its stockholders as
required by the applicable rules of the


- 6 -





--------------------------------------------------------------------------------





New York Stock Exchange for issuances of Common Stock in excess of such amount.
Until such approval is obtained, the Holder shall not be issued in the
aggregate, upon exercise of this Warrant, shares of Common Stock in an amount
greater than the Exchange Cap (with any cap to be determined on a pro rata basis
among all applicable Other Holders then exercising their warrants).  In the
event that the Holder shall sell or otherwise transfer any of such Holder's
Warrants, the restrictions of the prior sentence shall apply to such transferee.
For the avoidance of doubt, if this Warrant is exercised and the Company cannot
issue the requisite amount of Common Stock in connection with such exercise as a
result of the Exchange Cap, the Company shall exercise the Company Cash Payment
Option.
4.Adjustments. In order to prevent dilution of the purchase rights granted under
this Warrant, the Warrant Share Number issuable upon exercise of this Warrant
shall be subject to adjustment (an “Adjustment”) from time to time as provided
in this Section 4 (in each case, after taking into consideration any prior
Adjustments pursuant to this Section 4); provided, that if more than one
subsection of this Section 4 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 4 so as to
result in duplication.
a.    Adjustment to Number of Warrant Shares Upon Dividend, Subdivision or
Combination of Common Stock. If the Company shall, at any time or from time to
time after the Original Issue Date, (i) pay a dividend or make any other
distribution upon the Common Stock or any other capital stock of the Company
payable in shares of Common Stock or in Options or Convertible Securities to the
holders of the Common Stock, or (ii) subdivide (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, in each case other than any such transaction covered
by Section 4(b), the Warrant Share Number immediately prior to any such
dividend, distribution or subdivision shall be proportionately increased so that
the Holder shall be entitled to receive upon the exercise of this Warrant the
number of shares of Common Stock or other securities of the Company that the
Holder would have owned or would have been entitled to receive upon or by reason
of any event described above, had this Warrant been exercised or converted
immediately prior to the occurrence of such event. If the Company at any time
combines (by combination, reverse stock split or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Warrant Share Number
immediately prior to such combination shall be proportionately decreased so that
the Holder shall be entitled to receive upon the exercise of this Warrant the
number of shares of Common Stock or other securities of the Company that the
Holder would have owned or would have been entitled to receive upon or by reason
of any event described above, had this Warrant been exercised or converted
immediately prior to the occurrence of such event. Any Adjustment under this
Section 4(a) shall become effective immediately after the open of business on
the Ex-dividend Date for such dividend or immediately after the open of business
on the effective date for such subdivision or combination.
b.    Adjustment Upon Reorganization, Reclassification, Consolidation or Merger.
In the event of any (i) capital reorganization of the Company, (ii)
reclassification of the stock of the Company


- 7 -





--------------------------------------------------------------------------------





(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), (iii) consolidation or merger of the Company
with or into another Person, (iv) sale of all or substantially all of the
Company’s assets to another Person, (v) Deemed Liquidation Event or (vi) other
similar transaction, in each case which entitles all or substantially all of the
holders of Common Stock to receive (either directly or upon subsequent
liquidation) stock, securities, cash or other assets with respect to or in
exchange for Common Stock, each Warrant shall, immediately prior to the time of
such reorganization, reclassification, consolidation, merger, sale or similar
transaction, become exercisable for the kind and number of shares of stock,
securities, cash or other assets resulting from such transaction to which the
Holder would have been entitled as a holder of the applicable number of Warrant
Shares then issuable hereunder as a result of such exercise if the Holder had
exercised this Warrant in full immediately prior to the time of such
reorganization, reclassification, consolidation, merger, sale or similar
transaction and acquired the applicable number of Warrant Shares then issuable
hereunder as a result of such exercise. In determining the kind and amount of
stock, securities or the property receivable upon exercise of this Warrant
following the consummation of any such transaction, if the holders of Common
Stock have the right to elect the kind or amount of consideration receivable
upon consummation of such transaction, then the Holder shall have the right to
make a similar election (including, without limitation, being subject to similar
proration constraints) upon exercise of this Warrant with respect to the number
of shares of stock or other securities or property which the Holder will receive
upon exercise of this Warrant. As applicable, the Company may deliver a
replacement warrant reflecting the kind and number of shares of stock,
securities, cash or other assets for which Warrant is then exercisable.
c.    [Reserved]
d.    Other Events.  For so long as the Holder holds this Warrant or any portion
thereof, if any event occurs as to which the provisions of this Section 4 are
not strictly applicable or, if strictly applicable, would not, in the good faith
judgment of the Board, fairly and adequately protect the purchase rights of the
Warrant in accordance with the essential intent and principles of such
provisions, then the Board shall make such adjustments in the application of
such provisions, in accordance with such essential intent and principles, as
shall be reasonably necessary, in the good faith opinion of the Board, to
protect such purchase rights as aforesaid. 
e.    Notice of Adjustment Event.  In the event that the Company shall propose
to take any action of the type described in this Section 4 (but only if the
action of the type described in this Section 4 would result in an adjustment in
the Exercise Price or the number of Warrant Shares into which this Warrant is
exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall use its commercially
reasonable efforts (consistent with any of its then applicable legal and
contractual obligations) to give prior notice to the Holder, which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which


- 8 -





--------------------------------------------------------------------------------





shall be deliverable upon exercise of this Warrant. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action.
f.    Adjustment Certificate. As promptly as reasonably practicable following
any adjustment of the number of Warrant Shares pursuant to the provisions of
this Section 4, the Company shall furnish to the Holder a certificate of an
officer of the Company setting forth in reasonable detail such Adjustment and
the facts upon which it is based and certifying the calculation thereof.
5.Transfer of Warrant. This Warrant and rights hereunder are not transferable,
in whole or in part, by the Holder, except with the prior written consent of the
Company; provided, however, that the Holder may transfer this Warrant, in whole
or in part, to any Affiliate of Holder who is or hereafter becomes a lender
under the Credit Agreement. Holder shall provide reasonable prior written notice
to the Company of any proposed transfer of this Warrant or any of the rights
hereunder and, following such transfer, without charge to the Holder, upon
surrender of this Warrant to the Company at its then principal executive offices
with a properly completed and duly executed assignment agreement in form and
substance reasonably satisfactory to the Company, together with funds sufficient
to pay any transfer taxes described in the proviso to Section 3(f)(iii) in
connection with the making of such transfer. Upon such compliance, surrender and
delivery and, if required, such payment, the Company shall promptly execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall
promptly issue to the assignor a new Warrant evidencing the portion of this
Warrant, if any, not so assigned and this Warrant shall promptly be cancelled.
6.Holder Not Deemed a Stockholder; Limitations on Liability. Except as expressly
set forth herein, this Warrant does not entitle the Holder to any voting rights
or other rights as a shareholder of the Company until the Holder has received
Warrant Shares issuable upon exercise of this Warrant pursuant to the terms
hereof, nor shall anything contained in this Warrant be construed to confer upon
the Holder, as such, any of the rights of a stockholder of the Company or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends,
distributions or subscription rights, or otherwise. In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.
7.Replacement on Loss; Division and Combination. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and upon delivery of an indemnity reasonably
satisfactory to it and, in case of mutilation, upon surrender of such Warrant
for cancellation to the Company, the Company shall execute and deliver to the
Holder, in lieu hereof, a new Warrant of like tenor and exercisable for an
equivalent number of Warrant Shares as the Warrant so lost, stolen, mutilated or
destroyed.


- 9 -





--------------------------------------------------------------------------------





8.Representations of the Holder. In connection with the issuance of this
Warrant, the Holder specifically represents to the Company by acceptance of this
Warrant as follows:
a.    The Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution of this Warrant or the Warrant Shares,
except pursuant to sales registered or exempted under the Securities Act.
b.    The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.
c.    The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares. The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.
9.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the addresses indicated herein (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 9).
10.No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder. In accordance with, and not in limitation of, the
foregoing, the Company


- 10 -





--------------------------------------------------------------------------------





will at no time close its transfer books against transfer of this Warrant in any
manner which interferes with the timely exercise of this Warrant
11.Prohibited Actions. The Company agrees that it will not take any action which
would entitle the Holder to an adjustment of the Exercise Price or the number of
Warrant Shares this Warrant shall be exercisable for if the total number of
shares of Common Stock issuable after such action upon exercise of this Warrant,
together with all shares of Common Stock then outstanding and all shares of
Common Stock then issuable upon the exercise of all outstanding options,
warrants, conversion and other rights, would exceed the total number of shares
of Common Stock then authorized by its Certificate of Incorporation.
12.Entire Agreement. This Warrant constitutes the sole and entire agreement of
the parties to this Warrant with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.
13.Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the successors of the Company and
the successors and permitted assigns of the Holder. Such successors and/or
permitted assigns of the Holder shall be deemed to be a Holder for all purposes
hereunder.
14.No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.
15.Headings. The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.
16.Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.
17.Amendment and Modification; Waiver. Except as otherwise provided herein, this
Warrant may only be amended, modified or supplemented by an agreement in writing
signed by each party hereto. No waiver by the Company or the Holder of any of
the provisions hereof shall be effective unless explicitly set forth in writing
and signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Warrant shall operate or be construed as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.


- 11 -





--------------------------------------------------------------------------------





18.Severability. If any term or provision of this Warrant is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
19.Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to agreements made
and to be performed entirely within such state, without regard to the conflicts
of law principles of such state.
20.Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Warrant.
Signature page follows.




- 12 -





--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.


EVOLENT HEALTH, INC.




By:    ___________________________________
Name:
Title:


Contact information:


Evolent Health, Inc.
800 N. Glebe Road, Suite 500
Arlington, VA 22203
Attn:    _____________________
Email:    _____________________


ACCEPTED AND AGREED:


[___________________________]


By:    ___________________________________
Name:
Title:


Contact information:


[___________________________]
___________________________
___________________________
Attn:    _____________________
Email:    _____________________






[SIGNATURE PAGE TO WARRANT]



--------------------------------------------------------------------------------





 




- 14 -





--------------------------------------------------------------------------------






EXHIBIT A
NOTICE OF EXERCISE
Date: [•]
To Evolent Health, Inc.:
Pursuant to the provisions set forth in the Warrant (Warrant Certificate No.:
WA-___), dated as of December 30, 2019 (the “Warrant”), attached hereto, the
undersigned hereby irrevocably elects to exercise such Warrant and hereby
notifies you of such election to purchase [l] Warrant Shares and herewith makes
payment of $[l] (the “Aggregate Exercise Price”) in accordance with Section 3(b)
of the Warrant, representing the full payment of the Aggregate Exercise Price
for such Warrant Shares. Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Warrant.
Number of Warrant Shares (check the box that applies).
¨
This Notice of Exercise involves fewer than all of the Warrant Shares that are
exercisable under the Warrant and the undersigned retain its right to exercise
the Warrant for the balance of the Warrant Shares remaining in accordance with
the terms and subject to the conditions of the Warrant. The undersigned hereby
requests that the Company deliver to it a new Warrant evidencing its rights to
purchase the unexpired and unexercised Warrant Shares.

¨
This Notice of Exercise involves all of the Warrant Shares that are exercisable
under the Warrant, which Warrant is hereby enclosed herewith and surrendered to
the Company hereby (or, in the case of its loss, theft or destruction, the
undersigned undertakes to indemnify the Company from any loss as a result
thereof).

Payment of Aggregate Exercise Price (check the box(es) that applies).
¨
Payment of the Aggregate Exercise Price will be made by delivery to the Company
of a certified or official bank check payable to the order of the Company in the
amount of $[l];

¨
Payment of the Aggregate Exercise Price will be made by wire transfer of
immediately available funds to an account designated in writing by the Company;
or

¨
Payment of the Aggregate Exercise Price will be made by instructing the Company
to withhold [l] Warrant Shares issuable upon the exercise of this Warrant with
an aggregate Fair Market Value as of the Exercise Date equal to such Aggregate
Exercise Price.



The undersigned (1) represents that it is an accredited investor within the
meaning of Regulation D under the Securities Act and (2) agrees for the benefit
of the Company that it will not offer, sell, pledge or otherwise transfer the
Warrant Shares issuable upon exercise of this Warrant or any beneficial interest
therein except: (A) to the Company or any subsidiary thereof, or (B) pursuant to
a registration statement which has become effective under the Securities Act, or
(C) pursuant to an exemption from registration under the Securities Act.







--------------------------------------------------------------------------------











The undersigned agrees and acknowledges that the Company has the right pursuant
to Section 3(b) of the Warrant to elect to settle the exercise of this Warrant
in cash in lieu of Warrant Shares and nothing in this Notice of Exercise shall
affect the Company’s right to make such election.
[HOLDER]
By: _____________________________
Name:_____________________________
Title: _____________________________
 





